Citation Nr: 0802254	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  06-29 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for a low back 
disorder, for accrued benefits purposes.

3.  Entitlement to service connection for a left hip 
disorder, for accrued benefits purposes.

4.  Entitlement to service connection for a left knee 
disorder, for accrued benefits purposes.

5.  Entitlement to service connection for a right knee 
disorder, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954, February 1955 to February 1958, and from April 
1958 to May 1983.  He died in October 2004; the appellant is 
his spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  That decision was mailed to the appellant 
from the RO in Louisville, Kentucky, which has retained 
jurisdiction over the claim file.

The appellant and the veteran's son presented testimony at a 
Travel Board hearing chaired by the undersigned Veterans Law 
Judge in September 2007.  A transcript of the hearing is 
associated with the claims file.


REMAND

In a June 2004 VA Form 21-4138, the veteran maintained that 
he had been treated for his service-connected disabilities 
from the time of his discharge from service until that point 
either at the VA Medical Center in Louisville, or at the 
Ireland Army Hospital at Fort Knox.  At the September 2007 
hearing, the veteran's son testified that the veteran had 
been treated for his cardiovascular disorder exclusively at 
the Army Hospital at Fort Knox.  VA treatment records 
contained in the claim file reflect only the period beginning 
in February 1999.  The RO has not recorded any attempt to 
obtain prior records, and there is no record of any attempt 
to obtain records from the Ireland Army Hospital at Fort 
Knox.  These records are clearly pertinent to the claims; 
and, if they exist, the VA records are deemed to be in the 
constructive possession of VA adjudicators.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  [Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.]  

The Board also notes that a medical opinion has not been 
obtained either with respect to the accrued benefits claims, 
or with respect to the veteran's original service connection 
claims involving the same disabilities.  However, the record 
does contain a letter dated in February 2004 from a VA Nurse 
Practitioner, stating that the veteran was treated for back 
pain in 1966 and 1972 and has experienced back pain, chronic 
in nature, ever since then.  She concluded that the veteran's 
"years in the military certainly could have caused and 
exacerbated the pain[...]in his left hip, knees and back."  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2007); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, the service treatment records do indicate that 
the veteran injured his back during service.  Moreover, the 
letter from the VA Nurse Practitioner provides evidence that, 
prior to his death, he experienced persistent or recurrent 
symptoms of disability, and that such symptoms may be 
associated with the established injury, or disease in 
service.  However, because the opinion is inconclusively 
stated, there is not sufficient medical evidence to make a 
decision on the claim.  A medical opinion is therefore deemed 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send the 
appellant a letter requesting her to 
provide any pertinent evidence in her 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of the veteran's low back, left 
hip and bilateral knee disabilities, and 
cardiovascular disability, during the 
period of this claim or the identifying 
information and any necessary 
authorization to enable the VA to obtain 
such records on her behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain records 
reflecting treatment prior to February 
1999 at the VA Medical Center in 
Louisville, and should obtain any 
pertinent records from the Ireland Army 
Hospital at Fort Knox.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the appellant and her 
representative and request them to submit 
the outstanding evidence.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the appellant.  If the RO 
or the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the appellant and her 
representative and request them to submit 
the outstanding evidence.

4.  Then, an opinion should be obtained 
from a physician with appropriate 
expertise to determine the nature and 
etiology of any current low back, left 
hip, and bilateral knee disability.  The 
claims folder must be made available to 
and reviewed by the examiner.

The examiner should provide an opinion as 
to whether there is a 50 percent or better 
probability that the low back, left hip, 
and/or bilateral knee disorders are 
etiologically related to the veteran's 
military service.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the appellant's claim.  If 
any benefit sought on appeal is not 
granted to the appellant's satisfaction, 
she and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


